Old Republic Gen. Ins. Corp. v K&M Architectural Window Prods., Inc. (2019 NY Slip Op 00205)





Old Republic Gen. Ins. Corp. v K&M Architectural Window Prods., Inc.


2019 NY Slip Op 00205


Decided on January 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2019

Friedman, J.P., Gische, Oing, Singh, Moulton, JJ.


152829/14 8059 8058

[*1]Old Republic General Insurance Corp., as subrogee of J.E. Levine Builders, Inc., et al., Plaintiffs-Appellants,
vK & M Architectural Window Products, Inc., etc., Defendant-Respondent.
Old Republic Insurance Corp., as subrogee of J.E. Levine Builders, Inc., et al., Plaintiffs-Appellants,
vK & M Architectural Window Products, Inc., etc., Defendant-Respondent.


Ken Maguire & Associates, PLLC, Wantagh (Kenneth R. Maguire of counsel), for appellants.
Goldberg Segalla, White Plains (Michael P. Kandler of counsel), for respondent.

Orders, Supreme Court, New York County (Melissa Crane, J.), entered September 13, 2017 and November 1, 2017, which denied plaintiff's motions for summary judgment declaring the antisubrogation rule inapplicable and dismissing the ninth affirmative defense, declared the antisubrogation rule applicable, and granted defendant's motions for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiff's claims are barred by the antisubrogation rule (see Parache v DD 11th Ave. LLC , 126 AD34d 441, 442 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2019
CLERK